[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence         September 3, 1993
Date of Application      Undated
Date Application Filed   September 9, 1993
Date of Decision         March 28, 1995
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield.
Docket No. CR 92-75705.
David Abbamonte, Esq. Defense Counsel, for Petitioner.
Linda Howe, Esq. Assistant State's Attorney, for the state. CT Page 4100
Sentence Affirmed.
By the Division:
The petitioner, who was 25 years of age at the time of sentencing, was convicted after a trial by jury of robbery, 1st degree, in violation of General Statutes § 53a-134(a)(4) and threatening, in violation of § 53a-62(a)(1).
He was sentenced to a term of 20 years, execution suspended after 13 years with probation for 5 years on the robbery count, and to a concurrent 1 year term on the threatening count. The total effective sentence being 20 years, suspended after 13 years, with probation for 5 years.
In this case, the petitioner, on March 10, 1992 at approximately 7:15 p.m. in a building known as South Hall at the University of Bridgeport, accosted the victim at gun point, threatened to kill her, and robbed her of several diamond rings, her wallet, including cash, credit cards and identification and her wedding band. The victim was a graduate student at the University who was at that location to see one of her professors.
She was obviously and understandably terrified by the experience as well as distraught over the theft of her cherished wedding ring and her grandmother's ring. She was pushed to the ground by the assailant who pointed a gun directly at her face during the course of this heinous offense.
The petitioner's record includes two convictions for larceny, three for failure to appear, two for possession of narcotics, an interfering with a police officer, a reckless endangerment and a criminal trespass. Charges of burglary, 3rd degree and larceny 1st degree were pending at the time of his sentencing. (for which he was later convicted.)
In his remarks to the Division the petitioner claims he did not commit the crime and was wrongly convicted. His attorney asks the Division to consider that this is his first conviction for a CT Page 4101 crime of violence and asks for a reduction in his sentence, based on his rehabilitative qualities, including his age.
The sentencing court gave consideration to the petitioner's positive attributes, notably his employability, although most jobs were of short duration. The fact is that this is a serious offense leaving a severe impact on the victim. The petitioner's crimes are escalating to the point where he could be considered extremely dangerous.
The sentencing court imposed a sentence which this Division finds to be very fair. Applying the standard of review under § 942 of the Practice Book to this sentence we find it is not in any way disproportionate or inappropriate.
Accordingly, it is affirmed.
PURTILL, JUDGE.
KLACZAK, JUDGE.
NORKO, JUDGE.
Purtill, Klaczak and Norko, J.s participated in this decision.